 Case 3:16-cv-01344-RJD Document 69 Filed 01/28/19 Page 1 of 4 Page ID #148




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF ILLINOIS

ADM TRUCKING, INC.,                           )
                                              )
        Plaintiff,                            )
                                              )
vs.                                           ) Case No.: 3:16-cv-01344-RJD
                                              )
DHILLON BROS. TRUCKING, INC. and              )
MOHAMMAD SHARIF DHILLON,                      )
                                              )
        Defendants/Third-Party Plaintiffs,    )
                                              )
vs.                                           )
                                              )
PAMELA BRENNAN, Special Administrator )
of the Estate of Rose Fridrich, Deceased, and )
LEANNA HAAS,                                  )
                                              )
        Third-Party Defendants.               )



DEFENDANTS MOHAMMAD SHARIF DHILLON AND DHILLON
 BROS. TRUCKING, INC.’S MOTION FOR FINDING OF GOOD
                 FAITH SETTLEMENT
       COME NOW, defendants, Mohammad Sharif Dhillon and Dhillon Bros. Trucking, Inc.,

by and through their undersigned counsel, and for their Motion for Finding of Good Faith

Settlement pursuant to the Illinois Joint Tortfeasor Contribution Act, 740 ILCS 100/0.01 et seq

(the “Act”), state as follows:

       1. On or about December 14, 2016, plaintiff ADM Trucking, Inc., filed this lawsuit

           against defendants Mohammad Sharif Dhillon and Dhillon Bros. Trucking, Inc., among

           others, seeking property damage and loss of use allegedly sustained as a result of a

           November 17, 2015 motor vehicle accident in Madison County, Illinois.
Case 3:16-cv-01344-RJD Document 69 Filed 01/28/19 Page 2 of 4 Page ID #149




    2. On or about February 13, 2017, defendants Mohammad Sharif Dhillon and Dhillon

       Bros. Trucking, Inc. filed their Answers to Plaintiff’s Complaint in which they denied

       all material allegations against them.

    3. Defendants Mohammad Sharif Dhillon and Dhillon Bros. Trucking, Inc. subsequently

       reached an agreement with plaintiff ADM Trucking, Inc. to settle all claims against

       Mohammad Sharif Dhillon and Dhillon Bros. Trucking, Inc. arising out of the

       November 17, 2015 motor vehicle accident (the “Settlement”).

    4. Pursuant to the Settlement, defendants Mohammad Sharif Dhillon and Dhillon Bros.

       Trucking, Inc. have agreed to pay plaintiff $10,000.00 in full and final settlement of all

       claims by plaintiff ADM Trucking, Inc. against Mohammad Sharif Dhillon and Dhillon

       Bros. Trucking, Inc.

    5. This settlement with plaintiff ADM Trucking, Inc. was entered into in good faith after

       extensive negotiations with the full knowledge of Mohammad Sharif Dhillon and

       Dhillon Bros. Trucking, Inc. and plaintiff ADM Trucking, Inc.

    6. This settlement is contingent on this Court finding the settlement to be in good faith

       under the Act and entering an order of dismissal, dismissing this case with prejudice

       and without costs as to Mohammad Sharif Dhillon and Dhillon Bros. Trucking, Inc.

       Accordingly, in the instant motion, Mohammad Sharif Dhillon and Dhillon Bros.

       Trucking, Inc. seek an order finding the settlement to be in good faith under the Act

       and extinguishing any potential claims and crossclaims against Mohammad Sharif

       Dhillon and Dhillon Bros. Trucking, Inc. arising out of plaintiff’s allegations.

    7. Whether a settlement satisfies the good faith requirement as contemplated by the Act

       is a matter left to the discretion of the trial court based upon the court’s consideration

                                                2
 Case 3:16-cv-01344-RJD Document 69 Filed 01/28/19 Page 3 of 4 Page ID #150




           of the totality of the circumstances. Johnson v. United Airlines, 203 Ill. 2d 121, 135

           (Ill. 2003). A settlement is presumed to be valid and in good faith if the settling

           defendant shows that the settlement was supported by consideration. 740 ILCS

           100/2(c) and (d); Wreglesworth v. Artco, 317 Ill. App. 3d 628, 633 (1st Dist. 2000).

       8. Under Illinois law, a defendant’s liability to another defendant for contribution under

           the Act requires that the defendants be jointly liable, in tort, to the plaintiff. Guerino v.

           Depot Place Partnership, 191 Ill.2d 314 (Ill. 2000) (contribution is not available where

           there is no tort liability). Where a defendant settles directly with the plaintiff and

           obtains a good faith finding, its liability to the plaintiff is extinguished and thereby

           extinguishes the defendant’s potential liability to the other defendants. Id.

       9. This motion is sought in order to effectuate the settlement. Mohammad Sharif Dhillon

           and Dhillon Bros. Trucking, Inc. continue to deny all liability to plaintiff ADM

           Trucking, Inc. in this case. The settlement is based solely on the cost to defend this

           litigation. Mohammad Sharif Dhillon and Dhillon Bros. Trucking, Inc. have no

           relationship whatsoever with plaintiff ADM Trucking, Inc. and the settlement was

           reached solely to extinguish the cost of defending this case.

       10. Mohammad Sharif Dhillon and Dhillon Bros. Trucking, Inc. have disclosed all of the

           terms of their obligation to plaintiff ADM Trucking, Inc. under the settlement in this

           motion.

       WHEREFORE, defendants Mohammad Sharif Dhillon and Dhillon Bros. Trucking, Inc.

pray that the Court enter an Order finding that the settlement agreement by and between defendants

Mohammad Sharif Dhillon and Dhillon Bros. Trucking, Inc. and plaintiff ADM Trucking, Inc.

constitutes a good faith settlement pursuant to 740 ILCS 100/.01 and that all causes of action

                                                  3
 Case 3:16-cv-01344-RJD Document 69 Filed 01/28/19 Page 4 of 4 Page ID #151




premised upon contribution, negligence, intentional tort, or otherwise against Mohammad Sharif

Dhillon and Dhillon Bros. Trucking, Inc., arising from the accident, whether now pending or which

may be filed in the future, are dismissed with prejudice and are extinguished.



                                                  /s/Donald L. O’Keefe
                                                  Donald L. O’Keefe #6208898
                                                  Attorney for Defendant
                                                  GAUSNELL, O’KEEFE & THOMAS, LLC
                                                  701 Market Street, Suite 200
                                                  St. Louis, Missouri 63101
                                                  (314) 257-9800
                                                  (314) 257-9801 (Fax)
                                                  E: dokeefe@gotlawstl.com


I, the undersigned, certify that copy of the foregoing has been electronically served on all counsel
of record via the Court's CM/ECF system, or U.S. mail for parties not registered with CM/ECF,
on this 28th day of January, 2019:

       Mr. Richard D. McNelley                       Mr. Michael L. Wagner
       Tonkin & Mondl, L.C.                          Clayborne, Sabo & Wagner LLP
       701 Market Street, Suite 260                  525 West Main Street, Suite 105
       St. Louis, Missouri 63101                     Belleville, Illinois 62220
       Attorney for Plaintiff                        Attorney for Third-Party Defendant Brennan

       Mr. Jack Kiley
       Erickson, Davis, Murphy, Johnson &
         Walsh, Ltd.
       132 South Water, Suite 610
       Decatur, Illinois 62523
       Attorney for Third-Party Defendant Haas

                                                  /s/Donald L. O’Keefe




                                                 4
